Fisk, J.
(concurring specially). I concur in the conclusion arrived at in the majority opinion that the order appealed from should be affirmed, but I desire to place my decision upon the ground that the demurrer was properly sustained for the reason that relator fails to show a clear legal right to the writ. His right depends on a holding that chapter 77, p. 159, Laws 1905, is unconstitutional. Under the provisions of said statute the electors of McKenzie county, assuming the validity of such law, held an election for the purpose of permanently locating the county seat, which election resulted in favor of the village of Schaf'er. A proclamation was issued *401and published by the commissioners pursuant thereto, declaring Schafer to be the county seat. Respondents, who are mere ministerial officers, acted in accordance with such proclamation by removing their offices to Schafer. Therefore, in maintaining their offilces at the latter place, they acted under color of legal authority conferred and duly imposed by a statute presumed to be valid. Schafer 'has been recognized by the people of that county as the county seat, and, under the foregoing facts, it is, and has been since such proclamation was issued and published, at least the de facto county seat of the county, and 'in my opinion a writ of mandamus ought not to issue on the application of a private relator to compel them to remove their offices to another place claimed by the relator to be the de jure county seat, when the correctness of such contention depends wholly upon the question whether a certain act of the Legislature is or is not constitutional. In support of my views see 19 Am. & Eng. Enc. of Law, 763, 26 Cyc. 156, and cases cited, where the rule is announced as follows: “It is rarely, if ever, proper to award mandamus in a case in which it can be done only by declaring an act of the Legislature unconstitutional.”